Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
Regarding Claim 1, 
US 2015/0377249 A1 discloses a centrifugal blower assembly comprising:
a scroll wall (148, figure 3 also reproduced/annotated below) and a pair of opposing sidewalls (142 and 144, figure 3), said scroll wall positioned between said pair of opposing sidewalls such that said scroll wall and said pair of opposing sidewalls define a blower chamber (148, 142, and 144 enclose and define a blower chamber, figure 3), said scroll wall extends circumferentially between a cutoff point (point formed at end of top wall 214, figure 3) to an end point (point formed at end of bottom wall 116, figure 3), said scroll wall, said pair of opposing sidewalls, and said cutoff point define a blower outlet (see annotated figure 3), said blower outlet defining a blower outlet area(rectangular area formed at the blower outlet, annotated figure 3); and
a cutoff plate (vane panel 158 or 160, figure 3).

    PNG
    media_image1.png
    431
    540
    media_image1.png
    Greyscale

US 20160084268 discloses a centrifugal blower assembly comprising:
a scroll wall (32, figure 1 also reproduced/annotated below) and a pair of opposing sidewalls (26 and 28, figure 1), said scroll wall positioned between said pair of opposing sidewalls (see figure 1) such that said scroll wall and said pair of opposing sidewalls define a blower chamber (32, 26, and 28 enclose and define a blower chamber, figure 1), said scroll wall extends circumferentially between a cutoff point (point formed at cutoff portion 34, figure 1) to an end point (see annotated figure 1),said scroll wall, said pair of opposing sidewalls, and said cutoff point define a blower outlet (42, figure 1), said blower outlet defining a blower outlet area(area formed at 42, figure 1); and
a cutoff plate (see annotated figure 1) extending circumferentially from said end point (see figure 1).

    PNG
    media_image2.png
    442
    459
    media_image2.png
    Greyscale

US 20140023536 A1 discloses a centrifugal blower assembly comprising:
a scroll wall (see annotated figure 1 below) and a pair of opposing sidewalls (see annotated figure 1), said scroll wall positioned between said pair of opposing sidewalls(see annotated figure 1) such that said scroll wall and said pair of opposing sidewalls define a blower chamber (scroll wall, and opposing sidewalls enclose and define a blower chamber, see annotated figure 1), said scroll wall extends circumferentially between a cutoff point (see annotated figure 1) to an end point (see annotated figure 1), said scroll wall, said pair of opposing sidewalls, and said cutoff point define a blower outlet (see annotated figure 1), said blower outlet defining a blower outlet area (area formed at blower outlet, annotated figure 1); and
a cutoff plate (see annotated figure 1) extending circumferentially from said end point (see figure 1).

    PNG
    media_image3.png
    455
    494
    media_image3.png
    Greyscale

None of the prior art either alone or in combination discloses or teaches all of the limitations of Claim 1 i.e. a centrifugal blower assembly comprising:
  a scroll wall and a pair of opposing sidewalls, said scroll wall positioned between said pair of opposing sidewalls such that said scroll wall and said pair of opposing sidewalls define a blower chamber, said scroll wall extends circumferentially between a cutoff point to an end point and defines a cutout extending circumferentially from said cutoff point, said scroll wall, said pair of opposing sidewalls, and said cutoff point define a blower outlet, said blower outlet defining a blower outlet area; and
a cutoff plate extending circumferentially from said end point, said cutoff plate defines a notch defining a notch area, said notch area and said blower outlet area define a total blower outlet area, wherein said notch includes a center portion that defines a portion of an elliptical shape. 
Therefore, it is not known in, nor obvious from the prior art to construct a centrifugal blower assembly as claimed.
Regarding Claim 7, US 2015/0377249 A1 discloses a method of assembling a centrifugal blower assembly, said method comprising:
coupling a scroll wall (148, figure 3) between a pair of opposing side walls (142 and 144, figure 3) to define a blower chamber (148, 142, and 144 enclose and define a blower chamber, figure 3) and a blower outlet (see annotated figure 3 above), the scroll wall extending circumferentially between a cutoff point (point formed at end of top wall 214, figure 3) to an end point (point formed at end of bottom wall 116, figure 3); and 
positioning a cutoff plate (vane panel 158 or 160). 
US 20160084268 discloses a method of assembling a centrifugal blower assembly, said method comprising:
coupling a scroll wall (32, figure 1) between a pair of opposing side walls (26 and 28, figure 1) to define a blower chamber (32, 26, and 28 enclose and define a blower chamber, figure 1) and a blower outlet (42, figure 1), the scroll wall extending circumferentially between a cutoff point (point formed at cutoff portion 34, figure 1) to an end point (see annotated figure 1);
positioning a cutoff plate (see annotated figure 1) to extend circumferentially from the end point (see annotated figure 1).
US 20140023536 A1 discloses a method of assembling a centrifugal blower assembly, said method comprising:
coupling a scroll wall (see annotated figure 1 above) between a pair of opposing side walls (see annotated figure 1) to define a blower chamber (scroll wall, and opposing sidewalls enclose and define a chamber, see annotated figure 1) and a blower outlet (see annotated figure 1) the scroll wall extending circumferentially between a cutoff point (see annotated figure 1) to an end point (see annotated figure 1);
positioning a cutoff plate (see annotated figure 1) to extend circumferentially from the end point (see annotated figure 1).
None of the prior art either alone or in combination discloses or teaches all of the limitations of Claim 7 i.e. a method of assembling a centrifugal blower assembly, said method comprising:
coupling a scroll wall between a pair of opposing side walls to define a blower chamber and a blower outlet, the scroll wall extending circumferentially between a cutoff point to an end point and defining a cutout extending circumferentially from the cutoff point;
positioning a cutoff plate to extend circumferentially from the end point, the cutoff plate defining a notch defining a notch area, wherein the notch area and a blower outlet area define a total blower outlet area, and wherein the notch includes a center portion that defines a portion of an elliptical shape.
Therefore, it is not known in, nor obvious from the prior art to have a method of assembling a centrifugal blower assembly as claimed.
Claims 2-6 and 8-12 are allowed by virtue of their dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,197,193 B2 relates to a centrifugal blower assembly with a restricted outlet area (see figure 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745